Citation Nr: 0910385	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for left knee degenerative 
joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION


The Veteran served on active duty from February 1991 until 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

This case was previously remanded by the Board in January 
2006, August 2007, and June 2008.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the Veteran's service-connected left knee disorder is 
characterized by pain, X-ray findings of arthritis, a 
noncompensable limitation of flexion, normal extension, and 
complaints of occasional locking; the knee is stable.  There 
is no evidence of dislocation or removal of semilunar 
cartilage.


CONCLUSION OF LAW

The schedular criteria for evaluation greater than 10 percent 
for service-connected left knee degenerative joint disease 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Codes (DC) 5003 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The Veteran's service treatment records show that he injured 
his knees when he tripped and fell in March 1991.  
Specifically, these records indicated mild patellar 
tenderness, no effusion or other findings.  Service 
connection for a bilateral knee disorder was awarded in a 
February 1996 rating decision and at that time the RO 
assigned a 10 percent disability rating for both knees 
effective February 23, 1995, the date of the Veteran's claim.  
By rating decision dated in February 1998 the RO granted 
separate 10 percent disability ratings for each knee, also 
effective February 23, 1995.  By rating decision dated in 
March 2002 the RO increased the Veteran's right knee 
disability rating from 10 percent to 20 percent, effective 
October 12, 2000, the date of the Veteran's claim for an 
increased rating.  In August 2003 the Veteran filed the 
current claim and by rating decision dated in January 2004 
the RO continued a 10 percent evaluation for the left knee.  

Evidence relevant to the current level of severity of the 
Veteran's left knee disorder includes VA examination reports 
dated in October 2003, September 2006, October 2007, and 
August 2008.  Also of record are VA outpatient treatment 
reports dated from May 2001 to March 2008 and a May 2004 
magnetic resonance imaging (MRI) scan of the left knee.  

During the October 2003 VA examination the Veteran reported 
that he was working as a chief of environmental management at 
the VA Medical Center in Palo Alto, California.  The Veteran 
reported that he fell down approximately 10 or 11 stairs 
while in service in 1991 and injured his right knee.  Since 
that time he developed degenerative changes in both knees.  
While the right knee has typically been more severe, the left 
knee is slowly catching up and he has significant pain in 
both knees.  He has also had significant arthritis in the 
knees for the past five to ten years.  In 1998 the Veteran 
fell down a flight of stairs when a knee gave way.  The 
Veteran complained of pain in both knees on an everyday 
basis, after prolonged standing or walking.  He does walk to 
exercise every other day for about one mile.  He used to be 
able to run in the past but cannot do that anymore.  He does 
not use any walking aid such as a cane.  At work he has to 
walk every day and quite frequently he is often on his feet 
most of the time and he is able to do all that.  The pain in 
the knees often is felt after a period of rest such as when 
sitting in a car or sitting in general or in bed, when the 
knees are not moved for a period of time.  The Veteran 
reportedly took Motrin, Ibuprofen, or Naproxen almost on a 
regular basis.    The Veteran stated that his knees swell up 
quite frequently after prolonged walking or standing.  This 
happens approximately once a week, usually the swelling 
clears up by the next day.  His knees tend to give out under 
him from time to time, however he does not have any 
ligamentous instability or as such.  The Veteran reported 
that he felt grinding in both knees.  There was no history of 
either knee locking.  He had difficulty squatting.  He was 
not able to go up and down the stairs but with difficulty.  
He was not able to run.  He did not use any walking aid.  He 
had not had any arthroscopic or any other surgical procedures 
on either knee so far.  There was no history of any treatment 
with injections; he did have one time fluid taken from his 
right knee in 1999.  The Veteran stated that his thigh 
muscles had atrophied over the years.  He used to be very 
muscular.  

Physical examination revealed that the Veteran walked at a 
good pace with slight antalgia on the right side.  He was 
able to take some steps on his heels as well as on the 
tiptoes.  On inspection both knees appeared to be of normal 
appearance without evidence of osteophytosis or joint fusion.  
Both quadriceps appeared to be slightly atrophic.  The range 
of motion of both knees was from 0 to 125 degrees of flexion.  
The Veteran resisted bending the knees any further.  He also 
resisted repetitive motions of either knee.  No ligamentous 
laxity was noted on either side on medial or lateral stress 
test.  Anterior and posterior drawer sign was negative 
bilaterally.  McMurray and Lachman were negative.  Patellar 
crepitus was positive on both sides.  Joint line tenderness 
was positive on both sides.  Thigh circumference five inches 
above the popliteal knee crease was 20.5 inches on the left.  
Quadriceps muscle strength was good, the examiner was unable 
to break either.  X-rays revealed bilateral relatively mild 
degenerative disease.  

During the September 2006 VA examination the Veteran reported 
that he continued to work full time as chief of environmental 
management at the VA Medical Center in Palo Alto, California.  
The Veteran also reiterated his prior history of knee 
injuries.  The examiner noted the October 2003 X-ray 
examination report and also noted a March 2005 X-ray report 
which showed more degenerative changes in the knees, as 
compared to prior X-rays.  The examiner also noted a prior 
magnetic resonance imaging (MRI) scan of the right knee.  
During this examination the Veteran reported that his left 
knee was much more symptomatic.  It tends to give out under 
him without any warning.  Thus, when doing stairs he always 
holds onto the side rails.  That is when his knees tend to 
buckle out.  He has a feeling of grinding and popping on both 
sides but more so on the left.  He left knee is always 
swollen.  Recently, the Veteran went out to do some bowling.  
He had not done that for a long time and this caused some 
pain.  The Veteran reported that his left knee flares up 
approximately twice per month, and that that flare-up can 
last for a few days to a week.  It is often related to 
changes in weather; high humidity and cold weather cause more 
pain. He has morning stiffness every day, the left side more 
than the right.  There is no mechanical locking.  The Veteran 
uses knee supports, and those seem to help.  There is no 
mechanical instability.  The examiner noted that the fact 
that the Veteran's knees tend to give out is mostly due to 
pain or related to degenerative changes and not due to the 
ligamentous instability.  At work, the Veteran has to walk 
quite a bit.  He does not use a walking aid such as a cane.  
He manages his work although he has more pain by the end of 
the day.  He has a stationary bike but he does not use that 
often.  He also has a treadmill at home.  He cannot walk fast 
or run.  He cannot do any jumping sports.  While doing 
stairs, he has to hold on to the side rail, and he avoids 
doing too many stairs.  He is independent in all activities 
of daily living and manages to work with the pain.  

Physical examination revealed that the Veteran walked with a 
slightly antalgic component, mostly on the left side.  He was 
able to take some steps over the heels as well as tiptoes but 
he had more pain while attempting to walk on his tiptoes.  
Bowing of the left leg related to old fracture was quite 
obvious.  The left knee showed some swelling due to joint 
effusion.  However, there was no local redness or rise in 
temperature.  There appeared to be some degree of 
osteophytosis on the left side and perhaps also on the right 
side.  There was some atrophy of both quadriceps.  Range of 
motion of the left knee was 0 to 110 degrees of extension.  
Motions were painful near the end range of flexion and 
extension.  No ligamentous laxity was noted on either side on 
medial or lateral stress.  Anterior and posterior drawer sign 
was negative bilaterally.  Lachman was negative bilaterally.  
McMurray was negative on the right and seemed to be slightly 
positive on the left.  Patellar crepitus was positive on both 
signs.  Joint line tenderness was positive over the medial as 
well as the lateral compartments and along the edges of the 
patellae.  Clinically, the motor strength of the quadriceps 
and hamstrings was good.  

With regard to DeLuca, the examiner noted that there was 
decrease in flexion from 110 to 100 degrees and there was 
also increase in pain and feeling of fatigability.  The 
examiner also noted that the Veteran experienced flare-ups 
and that it was possible that during these flare-ups the 
Veteran had more loss of range of motion and a feeling of 
fatigability and lack of endurance, or if he were to be more 
active, he would have a feeling of fatigability and more pain 
and lack of endurance after activity.  However, the examiner 
noted that it would be mere speculation to comment on the 
degree of such impairment.  

During the October 2007 VA examination the Veteran reported 
that he was currently working full time at the VA Medical 
Center in Palo Alto as a deputy director to that medical 
center.  He stated that his knees are gradually getting 
worse, particularly the left one.  He misses work 
approximately 10 days per year, usually 2 to 3 times for 3 
days in a row because of his left knee problem.  However, he 
is always able to walk, even during flare ups and he has more 
pain during cold weather.  The examiner was not able to 
ascertain any other frequency of flare ups other than the 
days of missed work that the Veteran reported.  The Veteran 
was able to work at his current job as he was not required a 
walk a whole lot.  He did not use any walking aid such as a 
cane or any other assistive device.  He was able to walk. He 
had constant pain in both knees, left more than the right, 
with a feeling of grinding and popping and occasional 
swelling.  The left knee, according to the Veteran, tended to 
give out under him from time to time and it will feel stiff 
if the Veteran has not moved it for a period of time.  The 
Veteran indicated that he hoped to have some debridement work 
done in December 2007 to both of his knees at the VA Medical 
Center in Palo Alto, first one knee and then the other.  

Physical examination revealed that the Veteran walked with 
essentially a normal gait.  He was able to take some steps on 
his tiptoes as well as heels but stated that he had some pain 
on doing so in the knees.  Examination of the knees revealed 
some quadriceps atrophy bilaterally.  There was no obvious 
joint effusion or osteophytosis in either knee.  The range of 
motion of both knees was from 0 to 110 degrees of flexion.  
The Veteran seemed to resist the knee movement.  There was 
some crepitus detected with passive motions of either knee.  
No ligamentous laxity of either knee was noted on medial or 
lateral stress.  Anterior, posterior drawer sign was 
negative.  Lachman was also negative.  Patellar crepitus was 
positive bilaterally.  Joint line tenderness over the medial 
compartment was positive bilaterally.  McMurray seemed to be 
slightly painful bilaterally.  Clinically motor strength of 
quadriceps and hamstring was essentially within normal 
limits.  With regard to Deluca, the examiner noted that each 
knee was examined separately by doing three active range of 
motions throughout that range.  There was no significant pain 
when the motions were carried within the available range, 
there was crepitus detected as stated before, and there was 
no increase in pain or obvious fatigability during the test 
of any loss of range of motion.  The examiner noted that it 
was possible that during flare ups the Veteran may have 
additional loss of range of motion with a feeling of 
fatigability and lack of endurance, however it would be mere 
speculation on the examiner's part to guess the degree of 
such impairment.  

The relevant diagnosis was moderate degenerative joint 
disease of both knees, the left knee more symptomatic than 
the right complicated by heavy weight status.  

The diagnosis was degenerative joint disease of both knees, 
left knee more symptomatic than the right with some loss of 
range of motion, complicated by heavy weight status.  

In August 2008 the Veteran's claims file was reviewed by a VA 
examiner.  The examiner noted that the Veteran had moderate 
degenerative joint disease changes noted on the X-rays of 
both knees.  A May 2004 MRI of the left knee showed grade 2 
to grade 3 intrameniscal mucoid degenerative changes, which, 
the examiner noted goes along with the diagnosis of 
degenerative arthritis.  The ligaments and tendons were 
intact except the findings were suspicious for moderate 
anterior cruciate ligament (ACL) sprain or partial tear and 
the lateral medial collateral ligament was moderately 
attenuated.  The Veteran gave a history of his knee giving 
out.  However, the clinical examination had been negative for 
any ligament instability or laxity.  Thus, it appeared that 
the giving out was more due to pain that the ligamentous 
laxity.  The examiner noted that the MRI had not been 
repeated since then, and there was no other report in the 
claims file.  X-ray examinations do not reveal generally the 
ligamentous problems as those are soft tissues.  However, the 
examiner reviewed other orthopedic examination, and it was 
noted that such clinically important instability has not been 
noted by previous examinations.  Thus, the current diagnosis 
was moderate degenerative changes of both knees with 
degenerative of the meniscus of the left knee as noted on the 
May 2004 MRI with possible involvement of the ACL sprain and 
lateral collateral ligament sprain but without obvious 
clinical ligamentous laxity by examination.   

VA outpatient treatment records dated from May 2001 to March 
2008 show complaints of bilateral knee pain.  In particular, 
a May 1999 VA outpatient treatment report shows complaints of 
bilateral knee pain.  The examiner noted that there was 1+ 
laxity of the left lateral collateral ligament, but all other 
ligaments were intact.  An April 2004 VA outpatient treatment 
report shows osteoarthritis of both knees.  At that time the 
Veteran had flexion of about 90 degrees and full extension.  
He did have some tenderness above the joint line on both 
sides.  When the examiner tried to elicit a McMurray on the 
left, the Veteran had some increase in pain but could not 
really elicit a clean McMurray with a palpable click.  His 
ligaments seemed to be stable.  He had negative Lachman, 
negative anterior and posterior drawer, and stable varus and 
valgus stress.  The examiner requested an MRI of the left 
knee to see if there was anything new that was fixable.  A 
March 2005 VA outpatient treatment report notes a May 2004 
MRI of the left knee and noted that there was no evidence of 
discreet meniscal tearing.  An April 2005 report notes a 
history of a fall at the Veteran's residence after missing a 
step.  

A May 2004 MRI of the left knee shows severe patella 
chondromalacia and moderately severe hypertrophic 
degenerative osteoarthritis change, moderate ACL sprain vs. 
partial tear, and irregular articular femoral condylar 
cortical surfaces.  


Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In deciding the claim, the Board has considered 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected left knee disorder is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003, for degenerative 
arthritis with x-ray findings and a non- compensable 
limitation of flexion under the appropriate DC.  Because the 
Veteran is receiving the highest disability rating available 
for his left knee under DC 5003, the Board will evaluate his 
left knee disability under all other potentially applicable 
diagnostic codes.

Under DC 5260, a noncompensable rating is warranted where 
flexion is limited to 60 degrees; a 10 percent rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
rating is warranted for flexion limited to 30 degrees; and a 
30 percent rating is warranted for flexion limited to 15 
degrees. Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.

The Veteran demonstrated 0 to 125 degrees of movement of the 
left knee in October 2003, 0 to 110 degrees of movement of 
the left knee in September 2006, and 0 to 110 degrees of 
movement of the left knee in October 2007.  Thus, the Veteran 
has consistently been reported with flexion greater than 60 
degrees and has not had any limitation in extension of the 
left knee.  Therefore, the Board finds that DCs 5260 and 5261 
do not provide compensable evaluations, much less evaluation 
in excess of 10 percent in this case.

Evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The September 2006 VA examination included that examiner's 
report that there was a decrease in flexion to 100 degrees, 
as a result of pain.  The October 2007 VA examiner 
specifically commented that there was no increase in pain 
during range of motion testing.  The examiner said he would 
not be able to quantify any possible additional range of 
motion loss during flare-ups.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected left knee disorder are contemplated in the 
10 percent rating assigned by the RO under DC 5010.  There is 
no indication that pain, due to disability of the left knee, 
has caused functional loss greater than that contemplated by 
the 10 percent evaluation assigned. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997).  
An evaluation in excess of 10 percent is not warranted for 
instability under Diagnostic Code 5257 because the medical 
evidence does not show that the Veteran's service-connected 
left knee disorder involves subluxation or instability.  

The Veteran reported instability his left knee during all 
three of his VA examinations.  However, the October 2003 VA 
examiner noted that McMurray's sign was negative and also 
that no ligamentous laxity was noted.  The September 2006 VA 
examiner also noted that McMurray's sign was negative and 
opined that the Veteran's complaints of instability were 
mostly due to pain or related to degenerative changes and not 
due to ligamentous instability.  The October 2007 VA examiner 
noted that McMurray's seemed to be slightly painful 
bilaterally but also noted that there was no ligamentous 
laxity of either knee on medial or lateral stress.  While a 
May 1999 VA outpatient treatment report showed 1+ laxity of 
the left lateral collateral ligament and a May 2004 MRI 
showed a possible moderate ACL sprain with partial tear, the 
August 2008 VA examiner noted that clinical examinations had 
been negative for ligament instability or laxity.  The August 
2008 VA examiner opined that the Veteran's complaints of his 
left knee giving out were more due to pain than the 
ligamentous laxity.  Based on the foregoing, the Board finds 
that there is no objective medical evidence that the 
Veteran's left knee disability causes any recurrent 
subluxation or lateral instability.  Because the Veteran does 
not have instability of the left knee, a separate rating 
under DC 5257 is not warranted.  

Under DC 5258, a 20 percent rating is warranted where there 
is dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  In this case, 
the Board finds the Veteran's symptoms do not reach the level 
contemplated in DC 5258 to warrant a higher rating.  October 
2003 X-rays did not show any effusion and the May 2004 MRI 
did not show dislocated semilunar cartilage.  The record 
shows that the Veteran has experienced locking in his left 
knee but these episodes have not been frequent.  Dislocation 
of the semilunar cartilage has not been shown.  Thus, the 
Board finds DC 5258 does not assist the Veteran in obtaining 
a higher disability rating.

The Board has also considered DC 5259, which provides that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  While the May 2004 MRI scan of 
the left knee showed a possible partial tear of the ligament, 
there is no indication that the Veteran has undergone a 
meniscectomy, or removal of semilunar cartilage.    

The Board has also considered the Veteran's service-connected 
left knee disability under DCs 5256, 5262, and 5263; however, 
he has never been shown to have ankylosis of the left knee, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5262, and 5263 are not applicable in 
this case.

At the October 2007 VA examination, the Veteran reported that 
he misses work approximately 10 days per year, usually 2 to 3 
times for 3 days in a row because of his left knee problem.  
As such, the Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating any of the veteran's service-
connected left knee disability.  The competent medical 
evidence of record shows that his left knee disability is 
primarily manifested by pain, tenderness and limitation of 
motion.  Many of the applicable diagnostic codes used to rate 
the Veteran's disability provide for ratings based on 
limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

In summary, the Board concludes that an increase beyond a 10 
percent initial evaluation is not warranted for a left knee 
disorder under any applicable DC.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in September 2003, May 2006, August 
2006, August 2007, and June 2008 letters and the claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Specifically, the May 2006, August 2007, and  June 
2008 letters addressed the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The June 2008 letter provided the appellant with the criteria 
for a higher rating under the relevant Diagnostic Code 
pursuant Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating greater than 10 percent for left knee 
degenerative joint disease is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


